 1   ALAN ADELMAN, ESQ. BAR NO: 170860
     LAW OFFICES OF ALAN ADELMAN
 2   44 Montgomery Street, Suite 3340
     San Francisco, California 94104
 3   Telephone: (415) 956-1376
     Facsimile: (415) 358-4060
 4
     Attorney for Plaintiff
 5   TAMARA HILL

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                    NORTHERN DISTRICT OF CALIFORNIA
 9

10
     TAMARA HILL,                                 )                 CASE NUMBER: 18-cv-07679-EMC
11                                                )
                 Plaintiff,                       )                 STIPULATION OF DISMISSAL
12                                                )
     vs.                                          )
13                                                )
                                                  )
14   FEED XYZ, INC.,                              )
                                                  )
15               Defendant.                       )
     ____________________________________________ )
16
             WHEREAS the parties to this action, and each of them, have fully and finally resolved all issues set
17
     forth in this case.
18
             IT IS HEREBY STIPULATED by and between the undersigned counsel for the parties that this
19
     lawsuit is hereby dismissed with prejudice in its entirety.
20   Dated: May 28, 2019                                            LAW OFFICES OF ALAN ADELMAN
21
                                                           By:       /s/ Alan Adelman
22                                                                  Attorney for Plaintiff
                                                                    TAMARA HILL    S
                                                                             I TRIC
23                                                                      TES D      TC
     Dated: May 28, 2019                                              TA
                                                                    BARKHORDIARIAN  LAW FIRM, PLC
                                                                                                  O
                                                                    S




24
                                                                                                   U
                                                                  ED




                                                                                                    RT




                                                                                N ED
                                                              UNIT




                                                           By:       /s/ Gregory P.TWong
25                                                                           RADefendant
                                                                           Gfor
                                                                    Attorney
                                                                                                           R NIA




                                                                    FEED XYZ, INC.
26
                                                                                                   n
                                                                                     dward   M. Che
                                                              NO




     STIPULATION OF DISMISSAL

                                                                             Judge E
     CASE NUMBER: 18-cv-07679-EMC
                                                                                                           FO




                                     Dated: 5/30/2019
                                                                   RT




                                                                                                       LI




                                                                        ER
                                                                    H




                                                                                                      A




                                                                             N                         C
                                                                                                  F
